DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,943,86. This is a statutory double patenting rejection.
The instant application claimed limitations as claimed in claims 1-17 are identical to thatof claims 1-17 of the U.S. Patent No. 10,943,86.

The instant Application:
	
1. A semiconductor device comprising: a semiconductor element that includes: an element main surface and an element back surface that face mutually opposite sides in a thickness direction; a first electrode that is disposed on the element back surface; and a second electrode that is disposed on the element main surface; a first lead to which the first electrode of the semiconductor element is joined; at least one second lead that is electrically connected to the second electrode; and a connection lead including an element connecting portion joined to the second electrode and a lead connecting portion joined to the second lead by solder, wherein the lead connecting portion includes: a lead-connecting-portion first surface that faces the semiconductor element in a first direction orthogonal to the thickness direction; a lead-connecting-portion second surface that faces opposite to the lead-connecting-portion first surface; and a lead-connecting-portion end surface that is connected to the lead-connecting-portion first surface and the lead-connecting-portion second surface and faces the element back surface in the thickness direction, the second lead includes a connecting portion recess that includes a first recess side surface facing the lead- connecting-portion second surface and a recess bottom surface facing the lead-connecting-portion end surface, the connecting portion recess being open toward the semiconductor element in the first direction, and an area of a second contact region in which the lead-connecting-portion second surface and solder are in contact with each other is larger than an area of a first contact region in which the lead-connecting-portion first surface and solder are in contact with each other.  

2. The semiconductor device according to claim 1, wherein the connecting portion recess includes a second recess side surface that intersects the first recess side surface and the recess bottom surface.  

3. The semiconductor device according to claim 2, wherein the lead connecting portion includes: a lead-connecting- portion first side surface that intersects the lead- connecting-portion first surface and the lead-connecting- portion end surface and faces the second recess side surface; and a lead-connecting-portion second side surface that faces opposite to the lead-connecting-portion first side surface, and an area of a third contact region in which the lead- connecting-portion first side surface and solder are in contact with each other is larger than an area of a fourth contact region in which the lead-connecting-portion second side surface and solder are in contact with each other.  

4. The semiconductor device according to claim 3, wherein the connecting portion recess is open on a side facing the lead-connecting-portion second side surface.  

5. The semiconductor device according to claim 1, wherein a distance between the lead-connecting-portion first surface and the lead-connecting-portion second surface is smaller than a length of the lead-connecting-portion first surface in the thickness direction.  

6. The semiconductor device according to claim 1, wherein the second lead includes a connecting portion side surface that faces the semiconductor element in the first direction and is offset toward the semiconductor element with respect to the first recess side surface.  

7. The semiconductor device according to claim 6, wherein, in the first direction, a distance between the connecting portion side surface and the lead-connecting-portion first surface is not longer than a distance between the lead- connecting-portion second surface and the first recess side surface.  

8. The semiconductor device according to claim 6, wherein the connecting portion side surface includes an end portion on a side of the connecting portion recess, and the end portion is formed with a protruding portion that protrudes toward the semiconductor element.  

9. The semiconductor device according to claim 1, wherein a distance between the lead-connecting-portion second surface and the first recess side surface is not longer than a distance between the lead-connecting-portion first surface and the lead-connecting-portion second surface and is at least 1/3 of the distance between the lead- connecting-portion first surface and the lead-connecting- portion second surface.  

10. The semiconductor device according to claim 1, further comprising a sealing resin that covers the semiconductor element, wherein the sealing resin includes: a resin main surface and a resin back surface that face mutually opposite sides in the thickness direction; and a resin side surface that connects the resin main surface and the resin back surface to each other, wherein the first lead and the second lead are exposed from the resin back surface.  

11. The semiconductor device according to claim 10, wherein the at least one second lead comprises a plurality of second leads, and the plurality of second leads are disposed along the resin side surface.  

12. The semiconductor device according to claim 10, wherein the at least one second lead comprises two second leads, and the connection lead includes two lead connecting portions and a linkage portion that connects the two lead connecting portions to the element connecting portion.  

13. The semiconductor device according to claim 1, wherein the semiconductor element is a diode.  

14. The semiconductor device according to claim 1, further comprising a third lead, wherein the semiconductor element includes a third electrode that is disposed on the element main surface and electrically connected to the third lead.  

15. The semiconductor device according to claim 14, further comprising an additional connection lead joined to the third electrode and the third lead.  

16. The semiconductor device according to claim 14, further comprising a bonding wire joined to the third electrode and the third lead.  

17. The semiconductor device according to claim 14, wherein the semiconductor element is a transistor.  

US Patent No. 10,943,861

1. A semiconductor device comprising: a semiconductor element that includes: an element main surface and an element back surface that face mutually opposite sides in a thickness direction; a first electrode that is disposed on the element back surface; and a second electrode that is disposed on the element main surface; a first lead to which the first electrode of the semiconductor element is joined; at least one second lead that is electrically connected to the second electrode; and a connection lead including an element connecting portion joined to the second electrode and a lead connecting portion joined to the second lead by solder, wherein the lead connecting portion includes: a lead-connecting-portion first surface that faces the semiconductor element in a first direction orthogonal to the thickness direction; a lead-connecting-portion second surface that faces opposite to the lead-connecting-portion first surface; and a lead-connecting-portion end surface that is connected to the lead-connecting-portion first surface and the lead-connecting-portion second surface and faces the element back surface in the thickness direction, the second lead includes a connecting portion recess that includes a first recess side surface facing the lead-connecting-portion second surface and a recess bottom surface facing the lead-connecting-portion end surface, the connecting portion recess being open toward the semiconductor element in the first direction, and an area of a second contact region in which the lead-connecting-portion second surface and solder are in contact with each other is larger than an area of a first contact region in which the lead-connecting-portion first surface and solder are in contact with each other. 

2. The semiconductor device according to claim 1, wherein the connecting portion recess includes a second recess side surface that intersects the first recess side surface and the recess bottom surface. 

3. The semiconductor device according to claim 2, wherein the lead connecting portion includes: a lead-connecting-portion first side surface that intersects the lead-connecting-portion first surface and the lead-connecting-portion end surface and faces the second recess side surface; and a lead-connecting-portion second side surface that faces opposite to the lead-connecting-portion first side surface, and an area of a third contact region in which the lead-connecting-portion first side surface and solder are in contact with each other is larger than an area of a fourth contact region in which the lead-connecting-portion second side surface and solder are in contact with each other.

4. The semiconductor device according to claim 3, wherein the connecting portion recess is open on a side facing the lead-connecting-portion second side surface.

5. The semiconductor device according to claim 1, wherein a distance between the lead-connecting-portion first surface and the lead-connecting-portion second surface is smaller than a length of the lead-connecting-portion first surface in the thickness direction.

6. The semiconductor device according to claim 1, wherein the second lead includes a connecting portion side surface that faces the semiconductor element in the first direction and is offset toward the semiconductor element with respect to the first recess side surface.

7. The semiconductor device according to claim 6, wherein, in the first direction, a distance between the connecting portion side surface and the lead-connecting-portion first surface is not longer than a distance between the lead-connecting-portion second surface and the first recess side surface.

8. The semiconductor device according to claim 6, wherein the connecting portion side surface includes an end portion on a side of the connecting portion recess, and the end portion is formed with a protruding portion that protrudes toward the semiconductor element.

9. The semiconductor device according to claim 1, wherein a distance between the lead-connecting-portion second surface and the first recess side surface is not longer than a distance between the lead-connecting-portion first surface and the lead-connecting-portion second surface and is at least ⅓ of the distance between the lead-connecting-portion first surface and the lead-connecting-portion second surface.

10. The semiconductor device according to claim 1, further comprising a sealing resin that covers the semiconductor element, wherein the sealing resin includes: a resin main surface and a resin back surface that face mutually opposite sides in the thickness direction; and a resin side surface that connects the resin main surface and the resin back surface to each other, wherein the first lead and the second lead are exposed from the resin back surface.

11. The semiconductor device according to claim 10, wherein the at least one second lead comprises a plurality of second leads, and the plurality of second leads are disposed along the resin side surface.

12. The semiconductor device according to claim 10, wherein the at least one second lead comprises two second leads, and the connection lead includes two lead connecting portions and a linkage portion that connects the two lead connecting portions to the element connecting portion.

13. The semiconductor device according to claim 1, wherein the semiconductor element is a diode.

14. The semiconductor device according to claim 1, further comprising a third lead, wherein the semiconductor element includes a third electrode that is disposed on the element main surface and electrically connected to the third lead.

15. The semiconductor device according to claim 14, further comprising an additional connection lead joined to the third electrode and the third lead.

16. The semiconductor device according to claim 14, further comprising a bonding wire joined to the third electrode and the third 
lead.

17. The semiconductor device according to claim 14, wherein the semiconductor element is a transistor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure OONAKAHARA et al. (US 2012/0025260) and LEE et al. (US 2018/0019386) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 26, 2022